Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 1 of 14

Exhibit 3

 
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 2 of 14

Joshua Riley

From: Joshua Riley

Sent: Monday, June 3, 2019 5:02 PM

To: ‘Matt Couch'

Cc: Gottlieb, Michael; Meryl Governski; Hall, Samuel; Chloe Houdre; ebutowsky@gmail.com
Subject: Rich v. Butowsky et al, No. 18-cv-00681 / Interrogatories

Attachments: FINAL 2019 6 3 First Set Of Rogs COUCH 4851-5629-8904 1.pdf; FINAL 2019 6 3 First

Set Of Rogs AFM 4819-5152-2968 1 (2).pdf

Mr. Couch,

I attach and hereby serve (1) Plaintiffs First Set of Interrogatories to Defendant Matthew Couch and (2)
Plaintiff's First Set of Interrogatories to Defendant America First Media.

~Josh

Joshua Riley

Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, N.W,

Washington, DC 20005

(t) 202 237.2727

jriley@bsfllp.com

www.bsfllp.com

 
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 3 of 14

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH
Plaintiff,
V. Civil Action No. 1:18-cv-00681-RJL
Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA
Defendants.

 

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES TO
DEFENDANT MATTHEW COUCH

Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (“FRCP”), Plaintiff
hereby requests that Defendant Matthew Couch (“Couch” or “You”) answer under oath the First
Set of Interrogatories (“Interrogatories”) set forth below within thirty (30) days after being
served with the Interrogatories, unless otherwise agreed by the parties or required by any
scheduling order entered by the Court in this action.

The Definitions and Instructions that appear below form an integral part of the
Interrogatories that follow and must be read in conjunction with them and followed when
responding to the Interrogatories.

DEFINITIONS AND INSTRUCTIONS

Plaintiff incorporates by reference all instructions, definitions, and rules contained in the
Federal Rules of Civil Procedure and for purposes of the Requests, the following definitions
shall apply:

lL. These Interrogatories are continuing in nature as provided in Rule 26(e) of the

Federal Rules of Civil Procedure. To the extent that you or your agents or representatives
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 4 of 14

become aware of additional information responsive to the Interrogatories subsequent to the initial
response, you are required to immediately provide such information requested herein.
ee You must answer each Interrogatory separately and fully in writing under oath as

required by Fed. R. Civ. P. 33(b)(3).

oc You must personally sign the answers to these Interrogatories as required by
Rule 33(b)(5).

4, In answering these Interrogatories, you must furnish all information available to
you.

2; Your responses to the following Interrogatories shall be based on all knowledge

and information (whether or not hearsay or admissible) in your possession, custody, or control.

6. The Interrogatories hereby incorporate the agreed-upon Stipulation Regarding
Discovery of Electronically Stored Information, filed on the docket at ECF No. 36 (“ESI
Stipulation”).

Vy If you cannot answer an Interrogatory in full after exercising due diligence to
secure the necessary information, so state and answer the Interrogatory to the extent possible,
specifying your inability to answer the remainder and stating whatever information or knowledge
you have concerning the unanswered portions.

8. If you object to any Interrogatory, state with specificity the grounds for such
objection. Any Interrogatory to which an objection is made should be responded to insofar as it
is not deemed objectionable.

9. Unless words or terms have been given a specific definition herein, each word or
term used herein shall be given its usual and customary dictionary definition.

10. The terms defined herein should be construed broadly to the fullest extent of
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 5 of 14

their meaning in a good faith effort to comply with the Federal Rules of Civil Procedure.

BL. The Interrogatories hereby incorporate any and all of the Definitions in the
agreed-upon Stipulated Protective Order, filed on the docket at ECF No. 29 (“Protective Order”).

12, “You,” “Your,” or “Yours” refers to Defendant Matthew Couch and includes any
persons or entities acting for him or on his behalf, including but not limited to all representatives,
servants, agents, employees, officers, affiliates, subsidiaries, parent companies, third parties, as
well as any entities over which Defendant Couch has control.

13, “Butowsky” means Defendant Edward Butowsky.

14, “Communication” means, in addition to its customary and usual meaning, every
contact of any nature, whether documentary, electronic, written or oral, formal or informal, at
any time or place and under any circumstances whatsoever whereby information of any nature is
transmitted or transferred by any means, including, but not limited to letters, memoranda,
reports, emails, text messages, instant messages, social media, telegrams, invoices, telephone
conversations, voicemail messages, audio recordings, face-to-face meetings and conversations,
or any other form of communication, and any Document relating to such contact, including but
not limited to correspondence, memoranda, notes or logs of telephone conversations, e-mail,
electronic chats, text messages, instant messages, direct or private messages, correspondence in
“meet ups” or chat rooms, and all other correspondence on Social Media. Without limiting the
foregoing in any manner, commenting as well as any act of expression that is not directed at a
specific person, or otherwise may not be intended to provoke a response (such as a social media
posting, “likes,” “shares,” or any other form of reacting to another’s use of Social Media), are
forms of communication.

15. “Complaint” means the complaint filed in the above-captioned litigation as ECF
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 6 of 14

docket entry number 3.

16. The word “evidence” includes but is not limited to information provided to you,
whether orally or in writing, by any individual or source.

17. The “Rich Family” refers to the family of Seth Rich and includes, but is not
limited to, Aaron Rich, Seth Rich, Mary Rich, and Joel Rich.

18. “Statements” refer to any words You have ever uttered, whether in writing or
orally, about Plaintiff Aaron Rich as described in the Complaint, including that Mr. Rich was
involved in the theft of DNC documents and provided said DNC documents to WikiLeaks in
exchange for money.

PLAINTIFF’S FIRST SET OF INTERROGATORIES
INTERROGATORY NO. 1:

Describe in detail all Communications You have had with Butowsky, including but not
limited to: when each such Communication occurred; if in person, where each such
Communication occurred; if not in person, by what methods each such Communication
occurred; how and by whom each such Communication was initiated; and what was said by
whom during each such Communication. For avoidance of doubt, Your answer to this
interrogatory shall include details with respect to: the first conversation You had with Mr.
Butowsky; any Communications You had with Mr. Butowsky prior to the August 15, 2017
Periscope as described in the Complaint in paragraphs 39-43; discussions related to the
publication and/or retraction of The Washington Times article as described in the Complaint in
paragraphs 70-75; conversations about the letter Mr. Rich sent to You personally (“Mr. Rich’s
Letter”) that you read aloud during a January 17, 2018 Periscope (as described in the Complaint

in paragraph 69), and during which You stated “that was Ed trying to call”; and any meeting(s)
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 7 of 14

You attended at Defendant Butowsky’s residence in Texas at which Thomas Shoenberger,
Manuel Chavez, and perhaps others were present.
INTERROGATORY NO. 2:

Identify and describe in detail all evidence on which You relied to support any and all
Statements attributed to You in the Complaint, including that Mr. Rich was involved in the theft
of DNC emails and the transmittal of said emails to WikiLeaks in exchange for money, and
provide all details regarding the attempts, if any, You took to examine or independently confirm
the veracity of such evidence.

INTERROGATORY NO. 3:

Explain whether, and if so when and why, You began to doubt the evidence described in
the foregoing Interrogatory. Your answer to this Interrogatory shall address any information
provided to You by Butowsky and shall specifically address whether and how You took into
account Butowsky’s role in the publication of the now-retracted May 17, 2017 Fox News article
about Seth Rich and the now-retracted article in The Washington Times as described in the
Complaint in paragraphs 70-75.

INTERROGATORY NO. 4:

Identify and describe in detail all evidence of which You are or have been aware that
contradicted and/or discredited the Statements attributed to You in the Complaint, and provide
details regarding the attempts, if any, You took to examine such evidence. Your answer to this
interrogatory shall specifically address whether and how You considered: Mr. Rich’s Letter
denying the Statements; Mr. Rich’s decision to file a lawsuit contesting the truth of Your
Statements; various retractions of statements similar to Your Statements including but not

limited to those by The Washington Times, InfoWars, and Jerome Corsi; the conclusions of the
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 8 of 14

Intelligence Community regarding Russia’s responsibility for the theft and hack of DNC emails;
and the finding by Special Counsel Robert Mueller that WikiLeaks and Julian Assange “implied
falsely” that Mr. Rich’s brother, Seth, had been the “source of the stolen DNC emails.”
INTERROGATORY NO. 5:

State whether You continue to believe, and if so the basis for Your belief, that Plaintiff
Aaron Rich 1) was involved in the theft of the DNC emails and 2) transmitted said emails to
WikiLeaks in exchange for money from WikiLeaks.

INTERROGATORY NO. 6:

Quantify and explain viewing metrics for all Your Statements on Social Media from the
date of original publication through today, including reach, count, page visits, posts, shares, time
spent, and impressions.

DATED: June 3, 2019
/s/ Joshua P. Riley
JOSHUA P. RILEY (D.C. Bar No.
1026900)
BOIES SCHILLER FLEXNER LLP
1401 New York Ave NW
Washington, DC 20005
Tel: (202) 237-2727
Fax: (202) 237-6131
jriley@bsfllp.com
Attorney for Plaintiff

Attorney for Plaintiff Aaron Rich
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 9 of 14

CERTIFICATE OF SERVICE

I hereby certify that on June 3, 2019, a copy of the foregoing document was emailed to
Defendant Edward Butowsky at ebutowsky@gmail.com and Matthew Couch and America First
Media via Defendant Couch at mattcouch@af-mg.com. These Defendants consented in writing
to receive service via email.

Dated: June 3, 2019
/s/ Joshua P. Riley
Joshua P. Riley

 

CERTIFICATE OF SERVICE
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 10 of 14

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH
Plaintiff,
V. Civil Action No. 1:18-cv-00681-RJL
Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA
Defendants.

 

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES TO
DEFENDANT AMERICA FIRST MEDIA

Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (“FRCP”), Plaintiff
hereby requests that Defendant America First Media (“AFM” or “You”) answer under oath the
First Set of Interrogatories (“Interrogatories”) set forth below within thirty (30) days after being
served with the Interrogatories, unless otherwise agreed by the parties or required by any
scheduling order entered by the Court in this action.

The Definitions and Instructions that appear below form an integral part of the
Interrogatories that follow and must be read in conjunction with them and followed when
responding to the Interrogatories.

DEFINITIONS AND INSTRUCTIONS

Plaintiff incorporates by reference all instructions, definitions, and rules contained in the
Federal Rules of Civil Procedure and for purposes of the Requests, the following definitions
shall apply:

As These Interrogatories are continuing in nature as provided in Rule 26(e) of the

Federal Rules of Civil Procedure. To the extent that you or your agents or representatives
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 11 of 14

become aware of additional information responsive to the Interrogatories subsequent to the initial
response, you are required to immediately provide such information requested herein.
Zi You must answer each Interrogatory separately and fully in writing under oath as

required by Fed. R. Civ. P. 33(b)(3).

3, You must personally sign the answers to these Interrogatories as required by
Rule 33(b)(5).

4, In answering these [nterrogatories, you must furnish all information available to
you.

= Your responses to the following Interrogatories shall be based on all knowledge

and information (whether or not hearsay or admissible) in your possession, custody, or control.

6. The Interrogatories hereby incorporate the agreed-upon Stipulation Regarding
Discovery of Electronically Stored Information, filed on the docket at ECF No. 36 (“ESI
Stipulation’).

te If you cannot answer an Interrogatory in full after exercising due diligence to
secure the necessary information, so state and answer the Interrogatory to the extent possible,
specifying your inability to answer the remainder and stating whatever information or knowledge
you have concerning the unanswered portions.

8. If you object to any Interrogatory, state with specificity the grounds for such
objection. Any Interrogatory to which an objection is made should be responded to insofar as it
is not deemed objectionable.

9. Unless words or terms have been given a specific definition herein, each word or
term used herein shall be given its usual and customary dictionary definition.

10. The terms defined herein should be construed broadly to the fullest extent of
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 12 of 14

their meaning in a good faith effort to comply with the Federal Rules of Civil Procedure.

11. The Interrogatories hereby incorporate any and all of the Definitions in the
agreed-upon Stipulated Protective Order, filed on the docket at ECF No. 29 (“Protective Order’).

12. “You,” “Your,” or “Yours” refers to Defendant America First Media and
includes any persons or entities acting for it or on its behalf, including but not limited to all
representatives, servants, agents, employees, officers, affiliates, subsidiaries, parent companies,
third parties, as well as any entities over which Defendant America First Media has control.

13. “Social Media” means any forum, website, application, or other platform on
which persons can create, transmit, share, communicate, or comment upon any information,
ideas, or opinions, or otherwise engage in social networking, including but not limited to:
Twitter, Gab, MeWe, Periscope, Facebook, Discord, Reddit, Imgur, SnapChat, Instagram,
Google+, 4chan, 8chan, Tumblr, Youtube, LinkedIn, Flikr, Reddit, Quora, Disquis, Slack,
Whisper, Yik Yak, Medium, WordPress, and instant messaging services such as Signal,
WhatsApp, Facebook Messenger, Hangouts, Skype, Line, KakaoTalk, Telegram, CyberDust.
Without limiting the foregoing in any manner, and by way of example only, the following are
Social Media activity: uploading, posting, commenting, reacting (e.g., “liking” a post), sharing,
and communicating on comment sections of Social Media.

PLAINTIFF’S FIRST SET OF INTERROGATORIES
INTERROGATORY NO. 1:

Identify all members of the America First Media (AFM) team, including legal names,
aliases, e-mail addresses, phone numbers, home addresses, and Social Media Handles, and
identify every such member who is responsible for publishing content attributed to AFM,

including but not limited to any Social Media accounts, such as @americafirstmg on Twitter and
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 13 of 14

@AmericansFirstRadio on Facebook, AFM’s You Tube channel
(https://www.youtube.com/channel/UCCkgITOsl-yF GEOBgSSkCbw/featured), and AFM
Websites (e.g. https://af-mg.com/ or https://www.americafirstmg.com/).

INTERROGATORY NO. 2:

Provide an accounting of AFM’s finances from May 23, 2017, including but not limited
to (a) a breakdown of all receipts by amount, date, source, and the bank account into which such
funds have been deposited and (b) a breakdown of all expenditures by amount, date, and
purpose. For each bank account identified, provide the name of the institution and the authorized
signatories to the accounts.

INTERROGATORY NO. 3:

Describe AFM’s corporate status, including: whether AFM is registered as a corporation
and, if so, when and where it has been registered; the type of corporation AFM is; whether, and
if so when, AFM has filed tax returns.

DATED: June 3, 2019
/s/ Joshua P. Riley
JOSHUA P. RILEY (D.C. Bar No.
1026900)
BOIES SCHILLER FLEXNER LLP
1401 New York Ave NW
Washington, DC 20005
Tel: (202) 237-2727
Fax: (202) 237-6131
jriley@bsfllp.com
Attorney for Plaintiff

Attorney for Plaintiff Aaron Rich
Case 1:18-cv-00681-RJL Document 71-3 Filed 07/23/19 Page 14 of 14

CERTIFICATE OF SERVICE

I hereby certify that on June 3, 2019, a copy of the foregoing document was emailed to
Defendant Edward Butowsky at ebutowsky@gmail.com and Matthew Couch and America First
Media via Defendant Couch at mattcouch@af-mg.com. These Defendants consented in writing
to receive service via email.

Dated: June 3, 2019
/s/ Joshua P. Riley
Joshua P. Riley

 

CERTIFICATE OF SERVICE
